Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143989                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  _______________________________________                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  In re APPORTIONMENT – KENT
  COUNTY - 2011,

  _______________________________________
  MARTHA CORTES and ALBERT ABBASSE,
          Petitioners-Appellants,
  v                                                                 SC: 143989
                                                                    COA: 304697
  KENT COUNTY APPORTIONMENT
  COMMISSION,
             Respondent-Appellee.
  _______________________________________/

          On order of the Court, the application for leave to appeal the August 9, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2012                    _________________________________________
           h0118                                                               Clerk